PER CURIAM.
Upon the state’s concession that Del Sol v. State, 537 So.2d 693 (Fla. 3d DCA 1989), requires a reversal and remand for a new trial, we reverse the final judgments of conviction and sentences under review and remand the cause to the trial court for a new trial based on the authority of Del Sol, as well as Hernandez v. State, 538 So.2d 521 (Fla. 3d DCA 1989), which follows Del Sol
We recognize that the state does not agree with Del Sol and Hernandez and may wish to pursue further appellate review in this case. To facilitate such review, we certify that our decision in this case conflicts with Kibler v. State, 501 So.2d 76 (Fla. 5th DCA 1987).
REVERSED AND REMANDED FOR A -NEW TRIAL.